PER CURIAM.
This is an application for a writ of prohibition. The petitioner was tried upon an information charging him with the crime of assault with intent to murder. The jury returned a verdict of guilty of assault with a deadly weapon, and judgment was entered accordingly. On appeal to this court the judgment was reversed upon the ground that the conviction was of an offense not charged in the information, and the cause was remanded for a new trial: 126 Cal. 680, 59 Pac. 204. The superior court has set the cause down for trial, and we are asked to prohibit a retrial upon the ground that it appears from the record that the jury before whom petitioner was once tried was discharged without a verdict, without necessity and without his consent; the result being, as he contends, that he has been once in jeopardy, and the court has no jurisdiction to try him again. But it is the law of the case that he must be tried again, that being the final judgment of this court on the appeal. If he has been once in jeopardy, he must make that defense by plea when the ease is retried. Writ denied.